PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/396,505
Filing Date: 31 Dec 2016
Appellant(s): Ganga, Ilango, S.



__________________
Nick Carr
Registration No. 57, 594
For Appellant












EXAMINER’S ANSWER

This is in response to the appeal brief filed on November 01, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 01, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following grounds of rejection are applicable to the appealed claims.

Applicant’s Argument:
The applicant argues, argument 1 of appeal brief dated November 01, 2021, page7-8  in substance that “Appellant respectfully submits that the cited references, whether considered alone or in combination, fail to teach or suggest the above-recited claim language of the independent claims. The Office argued that Lee teaches “identify a virtual network interface corresponding to a destination of an Ethernet frame” at paragraph [0018]. Final Office Action, p. 5. However, as admitted by the Office, Lee is directed to a “virtual path”, which is not the same as a “virtual network interface.” More specifically, Lee is directed to a “network intermediate apparatus” which “forms a virtual path of in the base of IP address between a user terminal 300 and the home router 200, and mediates the packet transmission between the home router 200 and the terminal 300.” Lee, J [0014]. To do so, Lee “forms virtual paths in advance by [Internet Protocol] IP subnet.” Jd…. Quite differently, a “virtual network interface” is created by virtualizing a specific piece of hardware, namely a hardware network interface of a computing device, and exposing the virtualized hardware to different entities, e.g., virtual machines.”
Examiner’s Response:
	The examiner respectfully disagrees. Lee (US 20090232144 A1) teaches  in [0018] a packet from terminal 300, where the terminal access device 120 determines the virtual path in which the packet is transmitted through the corresponding virtual path to the home access device 140. Applicant is arguing that the “virtual network interface” is created by virtualizing a specific piece of hardware, namely a the requirement in the claim is to only identify the virtual network interface. As per Fig.2 when a packet is transmitted from terminal 300 the terminal access device 120 determines the virtual path that is managed by each home router 200 in which the packet transmitted  and received at the destination.

Applicant’s Argument:
The applicant argues, argument 2 of appeal brief dated November 01, 2021, page 8 in substance that “Appellant respectfully submits that the Office erred in interpreting the claimed “virtual network interface” as corresponding to the “virtual path” of Lee. MPEP § 2111.01 states that “under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” Based on the plain meaning of each term, one of ordinary skill in the art would not consider a “virtual path” that is based on “IP subnets” to teach a “virtual network interface.” As stated, the instant specification states that a network interface card “NIC 113 may be virtualized, NIC 113 may present or indicate a number of virtual interfaces or virtual functions to VMM 112 such that each virtual port is associated with a virtual interface. VMM 112 may assign each virtual interface to a VM 111.” Specification, [0019]. Therefore, when viewed in light of the specification and the ordinary and customary meaning of “virtual network interface,” the Office erred in interpreting the claim term. The Office therefore erred in concluding that a “virtual path” of Lee, which is formed based on “IP subnets,” teaches the claimed “virtual network interface.””
Examiner’s Response:
	The examiner respectfully disagrees.  Lee teaches in [0027] the terminal access device transmits a packet to the home access device through the corresponding virtual path after attaching the label L1 for the information of port connected to the virtual path are stored. Further, virtual network interface is not defined in the claim and have a very broad scope.  MPEP teaches written description may not be read into a claim when the claim language is broader.

Applicant’s Argument:
The applicant argues, argument 3 of appeal brief dated November 01, 2021, pages 8-9 in substance that “Appellant respectfully submits that the Office similarly erred in concluding that Lee teaches the claimed “identify a virtual port associated with the virtual network interface” at paragraph [0019]. Final Office Action, p. 5. The cited portion of Lee is again directed to virtual network paths, e.g., where “home access device 140 matches the source IP address of the packet received through the virtual path from the terminal access device 120, the virtual path label for the virtual path in which the corresponding packet is received and the information of port connected to the corresponding virtual path and records the matched data in the network look up table 144.” Lee, [0019]. As stated above, Lee is silent as to the claimed “virtual network interface.””
Examiner’s Response:
The examiner respectfully disagrees.  Lee teaches in [0019] that the virtual path label for the virtual path in which the corresponding packet is received and the information of port connected to the corresponding virtual path which examiner construes as the port associated with the virtual network interface. As per fig. 2 and [0025-0029] Lee teaches an output port [circle around (2)] connected to the 
 
Applicant’s Argument:
The applicant argues, argument 4 of appeal brief dated November 01, 2021, page 10 in substance that “Appellant further submits that the references do not teach the limitations of “forward the Ethernet frame to an external device via a physical port, the destination to comprise a virtual machine executing at the external device and a source of the Ethernet frame to comprise a second virtual machine executing at the external device.” The Office conceded that Lee and Orava do not teach the limitations, but instead argued that Richardson teaches the limitations at paragraphs [0024]-[0030]. Final Office Action, p. 6. Richardson fails to teach the claimed “forward the Ethernet frame to an external device via a physical port,” where the “destination” of the frame is “a virtual machine executing at the external device,” and “a source of the Ethernet frame” is “a second virtual machine executing at the external device.””
Examiner’s Response:
	The examiner respectfully disagrees. Richardson (US 20080240122 A1) teaches the communication from virtual machine (VM) assigned to the VM manager ([0023] … Networking device 225c provides a gateway between the interconnection network 250 and the external internet 260… [0024] … computing systems 205a-205c are each hosting two executing virtual machines and a virtual machine manager module. [0025] … virtual machine manager module on a particular host associates communications originating from each virtual machine) See fig.2A Examiner is construing that the communications are Ethernet frames, Richardson teaches in [0025] … Associating a communication with a network identifier may be performed in various ways, such as by marking, labeling, tagging, encapsulating, or otherwise modifying the communication, such that the communication includes an indication of the networking identifier… may include modifying or supplementing header information utilized to direct the communication over the network e.g., an Ethernet header, further, Richardson (port) associated with the virtual interface in ([0025] … virtual machine manager (VMM) module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine). However, the claim 1 merely recites …“forward the Ethernet frame to an external device via a physical port, the destination to comprise a virtual machine executing at the external device and a source of the Ethernet frame to comprise a second virtual machine executing at the external device.

Conclusion
In view of the above reasoning, the combined teaching of Lee, Orava, and Richardson discloses each and every limitations of the independent claims 1, 9, 15, and 21. Therefore, examiner believes that the rejections should be sustained.
Respectfully submitted,
/WILFRED THOMAS/Examiner, Art Unit 2416                                                                                                                                                                                                        
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.